Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

           United States Court of Appeals
                         For the First Circuit

No.   03-1201

                                PHALY POY,
                          Plaintiff, Appellant,

                                       v.

                        JOHN BOUTSELIS, ET AL.,
                         Defendants, Appellees.


No.   03-1243
                        JOHN BOUTSELIS, ET AL.,
                        Defendants, Appellants,

                                       v.

                               PHALY POY,
                          Plaintiff, Appellee.


           APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS
        [Hon. Robert E. Keeton, Senior U.S. District Judge]


                                Before
                         Selya, Circuit Judge,
                    Coffin, Senior Circuit Judge,
                      and Lipez, Circuit Judge.



     Thomas J. Freda with whom Joseph W. Monahan, III and Monahan
& Padellaro were on brief for John Boutselis.
     Mark W. Miller with whom Howard B. Wernick was on brief for
Phaly Poy.


                            February 13, 2004
      Per Curiam.    As a result of plaintiff's success in his appeal

from the district court's denial of attorney's fees, he has filed

a request for attorney's fees on appeal in the amount of $23,800.

Accompanying the request are billing ledger pages detailing the

dates, time spent, and subject matter of counsel's work.           Counsel

Mark W. Miller has supplied an affidavit describing his experience

and stating that his professional fees are calculated at $175 an

hour.    The ledger entries for work on plaintiff's appeal total 136

hours.     No opposition to the request has been submitted.

        We undertake our own assessment, being guided by "the numbers

of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate," Hensley v. Eckerhart, 461 U.S. 424, 433

(1983).    In light of the absence of any objection, we see no reason

to question the hourly rate of $175.            Nor do we "attempt a

comprehensive accounting of each asserted expenditure of time and

funds, annotated with our view of the labor's real worth." Ackerly

Communications of Mass., Inc. v. City of Somerville, 901 F.2d 170,

171   (lst   Cir.   1990).   In   this   case   there   are   no   special

circumstances warranting extended discussion. Our basic inquiry is

to determine the time reasonably required by the issues presented.

      Plaintiff's attorney Miller performed all the services on

appeal; there is no problem of duplicating work.        The records kept

are meticulous, although at some point not particularly descriptive

of the nature of work done.       Much of the work was directed at


                                  -2-
issues raised by defendants in their own appeal.                  These include a

labored    statute   of   limitations    argument,      a    challenge      to    the

evidence supporting damages for emotional distress and punitive

damages, and an ill-considered attempt to challenge the denial of

attorney's    fees   to   a   non-appealing     party.            The   quality    of

plaintiff's briefs was at a high standard.              We think, therefore,

that a substantial award is justified.

      But we feel obliged to make the following reductions, deeming

the   reported   times    excessive.      The   claim       for    time   spent    on

plaintiff's opening brief is 46 hours, of which 24 hours at the end

were spent on two days for an unspecified miscellany of tasks

described simply as reviewing files, editing, revising, checking

and formatting.      In light of the fact that the factual background

was not complex, and the relevant authorities few, we think a

reasonable time spent on the opening brief would not exceed 40

hours.     The plaintiff's reply brief was longer than the opening

brief, partly because it dealt with the variety of issues raised by

defendants in their opening brief. But, as we have indicated, some

of these issues were insubstantial and do not in our view warrant

the 52 hours claimed.      We feel that no more than 42 hours should be

allowed.

      A claim of 18 hours to prepare for oral argument seems to us

admirable but not a reasonable amount to impose on an adversary.

We reduce the claim by 6 hours.         For the 12 hours claimed for work


                                    -3-
on defendants' motion to strike and 4 hours work on the present fee

application, we allow 14 hours, after a reduction of 2 hours.   This

reflects, inter alia, a somewhat lower rate for time spent on the

present fee application.

     In sum, we deem reasonable an expenditure of 108 hours, and

approve an attorney's fee of $18,900.




                               -4-